      Case 19-05528                 Doc 15         Filed 06/12/19 Entered 06/12/19 23:27:17                  Desc Imaged
                                                  Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              Griselda C. Mendez                                          Social Security number or ITIN   xxx−xx−6556
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 19−05528



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Griselda C. Mendez

                                                                          For the court: Jeffrey P. Allsteadt, Clerk
           June 10, 2019                                                                 United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 19-05528         Doc 15     Filed 06/12/19 Entered 06/12/19 23:27:17           Desc Imaged
                                    Certificate of Notice Page 2 of 3




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
          Case 19-05528            Doc 15       Filed 06/12/19 Entered 06/12/19 23:27:17                         Desc Imaged
                                               Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-05528-JSB
Griselda C. Mendez                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 10, 2019
                                      Form ID: 318                       Total Noticed: 17


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 12, 2019.
db             +Griselda C. Mendez,   647 W. Downer Pl., Apt. 2,    Aurora, IL 60506-5001
27599171       +Bank of Missouri,   5109 S. Broadband Lane,   Sioux Falls, SD 57108-2208
27599177       +Continental Finance Company,   4550 New Linden Hill Rd., Ste. 400,    Wilmington, DE 19808-2952
27599183       +The Bank of Missouri/Milstone,   PO Box 4499,    Beaverton, OR 97076-4499

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QGBKROL.COM Jun 11 2019 05:18:00      Gina B Krol,    Cohen & Krol,
                 105 West Madison St Ste 1100,   Chicago, IL 60602-4600
27683271       +EDI: ATLASACQU.COM Jun 11 2019 05:18:00      Atlas Acquisitions LLC,     294 Union St.,
                 Hackensack, NJ 07601-4303
27599173       +EDI: WFNNB.COM Jun 11 2019 05:18:00      CB/Carsons,    PO Box 182789,    Columbus, OH 43218-2789
27599174        EDI: WFNNB.COM Jun 11 2019 05:18:00      CB/Room Place,    PO Box 182121,
                 Columbus, OH 43218-2121
27599175        EDI: WFNNB.COM Jun 11 2019 05:18:00      CB/Roomplace,    PO Box 182789,
                 Columbus, OH 43218-2789
27599172       +EDI: CAPITALONE.COM Jun 11 2019 05:18:00      Capital One Bank USA NA,     10700 Capital One Way,
                 Richmond, VA 23060-9243
27599176       +EDI: WFNNB.COM Jun 11 2019 05:18:00      Comenity Bank/Carsons,    3100 Easton Square Pl.,
                 Columbus, OH 43219-6232
27599178        EDI: RCSFNBMARIN.COM Jun 11 2019 05:18:00      Credit One Bank,    PO Box 98872,
                 Las Vegas, NV 89193-8872
27599179       +EDI: AMINFOFP.COM Jun 11 2019 05:18:00      First Premier Bank,    3820 N. Louise Ave.,
                 Sioux Falls, SD 57107-0145
27599180       +EDI: AMINFOFP.COM Jun 11 2019 05:18:00      First Premier Bank,    Bankruptcy Department,
                 PO Box 5523,   Sioux Falls, SD 57117-5523
27599181        E-mail/Text: bncnotices@becket-lee.com Jun 11 2019 01:42:12       Kohl/Capital One,     PO Box 3115,
                 Milwaukee, WI 53201-3115
27599182        EDI: MERRICKBANK.COM Jun 11 2019 05:18:00      Merrick Bank Corp.,     PO Box 9201,
                 Old Bethpage, NY 11804-9001
27599184       +EDI: BLUESTEM Jun 11 2019 05:19:00      WEBBANK/FINGERHUT,    6250 Ridgewood Rd.,
                 Saint Cloud, MN 56303-0820
                                                                                               TOTAL: 13

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 10, 2019 at the address(es) listed below:
              David M Siegel    on behalf of Debtor 1 Griselda C. Mendez davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Gina B Krol    gkrol@cohenandkrol.com,
               gkrol@ecf.axosfs.com;gkrol@cohenandkrol.com;acartwright@cohenandkrol.com;jneiman@cohenandkrol.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 3
